United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, SAN JUAN
PROCESSING & DISTRIBUTION CENTER,
San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1304
Issued: April 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 24, 2020 appellant filed a timely appeal from a May 19, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury in the
performance of duty on January 2, 2020, as alleged.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the May 19, 2020 decision, appellant submitted additional evidence to support
her claim including the circumstances of her injury. However, the Board’s Rules of Procedure provides: “The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision.
Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1).
Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 9, 2020 appellant, then a 53-year-old expediter, filed a traumatic injury claim
(Form CA-1) alleging that on January 2, 2020 she tore her left calf muscle when she descended a
platform staircase while in the performance of duty. On the reverse side of the claim form the
employing establishment checked a box marked “No” in response to whether she was injured in
the performance of duty. Appellant stopped work on January 3, 2020.
Appellant submitted a January 2, 2020 medical note signed by an unidentifiable healthcare
provider.
In a January 8, 2020 medical note, Dr. Nancy E. Alicea Valentin, a physiatrist, noted that
appellant was seen that day and diagnosed strain of unspecified muscle(s) and tendon(s) at lower
left leg.
In an April 17, 2020 development letter, OWCP informed appellant that, when her claim
was first received, it appeared to be a minor injury that resulted in minimal or no lost time for work
and it had now reopened her claim for consideration of the merits. It advised her of the deficiencies
of her claim, requested additional factual and medical evidence, and provided a questionnaire for
her completion. OWCP afforded appellant 30 days to respond. No further evidence was received.
By decision dated May 19, 2020, OWCP denied appellant’s traumatic injury claim, finding
that the factual evidence of record was insufficient to establish that she actually experienced the
incident or employment factor alleged to have caused an injury, or that she was injured while
performing any duty of her employment. It concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
3

Supra note 1.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.8 The employee has not met his or her burden of proof of establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a case has been established. An employee’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on January 2, 2020, as alleged.
Appellant filed a traumatic injury claim alleging that she tore her left calf muscle when she
descended a platform staircase while in the performance of duty on January 2, 2020. The Board
finds that appellant’s description of the traumatic incident is imprecise and vague and fails to
provide any specific detail or evidence establishing that the January 2, 2020 incident occurred as
alleged.10 The alleged mechanism of injury could not be determined as essential information was
not provided.11 Additionally, on the reverse side of the claim form the employing establishment
checked a box marked “No” in response to whether she was injured in the performance of duty.
In its April 17, 2020 development letter, OWCP advised appellant of the factual
information needed to establish her claim and attached a questionnaire regarding the circumstances
surrounding the alleged traumatic injury for her completion. However, appellant did not complete
and return the questionnaire in the allotted time period. By failing to respond to the questionnaire,
she did not sufficiently explain circumstances surrounding her alleged injury.12

7
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

See J.M., Docket No. 19-1024 (issued October 18, 2019); M.F., Docket No. 18-1162 (issued April 9, 2019).

9

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

10
See J.B., Docket No. 19-1487 (issued January 14, 2020); W.C., Docket No. 18-1651 (issued March 7, 2019); see
also C.M., Docket No. 17-0627 (issued June 28, 2017).
11

J.B., id. See also R.V., Docket No. 17-1286 (issued December 5, 2017).

12

R.B., Docket No. 19-1026 (issued January 14, 2020); M.S., Docket No. 18-0059 (issued June 12, 2019); John R.
Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988); Martha G. List, 26 ECAB 200 (1974).

3

The Board, therefore, finds that appellant has not established an injury in the performance
of duty on January 2, 2020, as alleged. Consequently, it is unnecessary to address the medical
evidence of record.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on January 2, 2020, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 19, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13
J.C., Docket No. 19-0542 (issued August 14, 2019); see M.P., Docket No. 15-0952 (issued July 23, 2015);
Alvin V. Gadd, 57 ECAB 172 (2005); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997) (as appellant failed to
establish that the claimed incident occurred as alleged, it is unnecessary to discuss the probative value of medical
evidence).

4

